DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/3/2021 has been entered.
 Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 5, 9, 12, 13, 21 and 24 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ragg (US 2015/0088051).
Regarding claim 1, Ragg discloses an aspiration catheter system comprising: an outer catheter 8 (see annotated figure below, since Ragg does not label parts previously labelled in its figures) configured to be navigated within vasculature of a patient from an 

    PNG
    media_image1.png
    208
    612
    media_image1.png
    Greyscale

Regarding claim 5, wherein an inner circumference of the outer catheter is between about 50 microns and about 200 microns greater than an outer circumference of the inner catheter (¶53).  
Regarding claim 9, wherein the distal-most sidewall opening of the plurality of sidewall openings is positioned between about 0.5 centimeters and about 10 centimeters proximal to the inner catheter distal opening (¶49).  
Regarding claim 12, wherein the sidewall openings of the plurality of sidewall openings are circumferentially distributed around an outer perimeter of the inner catheter (¶51, fig 5b).  
Regarding claim 13, wherein the sidewall openings of the plurality of sidewall openings are distributed axially along the inner catheter (figs 6b-6d).  
Regarding claim 21, Ragg discloses an aspiration (¶64) catheter system comprising: an outer catheter 8 (see annotated figure above) configured to be navigated within vasculature of a patient from an entry site to a target site (fig 1b, ¶55, ¶77), the outer catheter defining an outer catheter lumen and an outer catheter distal opening (figs 6b-6d); an inner catheter 2 configured to be positioned within the outer catheter lumen (figs 6b-6d), the inner catheter defining an inner catheter lumen, an inner catheter distal opening, and a plurality of sidewall openings proximal to the inner catheter distal opening (figs 6b-6d); and an alignment element 9 configured to indicate a predetermined position (such as fig 6c) of the inner catheter relative to the outer catheter when the inner catheter is received within the outer catheter lumen (figs 6b-6d), wherein when the inner catheter is at the predetermined position, the aspiration catheter system defines: a first flow path of fluid from the outer catheter lumen through the outer catheter distal opening and the inner catheter distal opening to the inner catheter lumen (any of figs 6b-6d), a second flow path of the fluid from the outer catheter lumen through the outer catheter distal opening and at least a first sidewall opening of the plurality of 
Regarding claim 24, wherein the outer catheter defines an outer catheter proximal opening (figs 6b-6d), wherein the inner catheter defines an inner catheter proximal opening (figs 6b-6d), and wherein, when the inner catheter is at the predetermined position: the outer catheter proximal opening is configured to receive aspiration fluid into the outer catheter lumen between the outer catheter and the inner catheter, and the inner catheter proximal opening is configured to discharge aspiration fluid from the inner catheter lumen (intended use, device has such capability due to arrangement of sidewalls in figs 6b-6d).   
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ragg (US 2015/0088051) in view of Dorsey (US 5,505,710).
Regarding claim 3, while Ragg substantially discloses the invention as claimed, it does not disclose wherein the alignment element comprises an alignment structure 
Ragg teaches using other markings or signals to determine status of the sidewall openings (¶54).
Dorsey discloses a telescoping probe which operates in a similar manner to cover and uncover sidewall openings (figs 1-3). The system utilizes an alignment element comprising an element structure (fig 2, detent 20) extending from the inner catheter (fig 2, inner probe shaft 22) and configured to engage (Col.4 ll 29-38) with a proximal end of the outer catheter (fig 2, outer probe shaft 50). Dorsey also teaches an alignment structures via 380 and 314 (figs 12, 15 and 16).
It would have been obvious to one of ordinary skill in the art, at the time of the effective filing date of the instant application, to modify Ragg such that the alignment element comprises an alignment structure extending from the inner catheter and configured to engage with a proximal end of the outer catheter as taught by Dorsey to allow for tactile feedback when a user finds the predetermined position.
Claims 6-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ragg (US 2015/0088051) in view of Fenton (US 5,224,938).
Regarding claim 6, while Ragg substantially discloses the invention as claimed, it does not disclose wherein at least one sidewall opening of the plurality of sidewall openings comprises a one-way valve configured to permit flow of fluid into the inner catheter lumen, wherein the one-way valve is configured to open in response to a differential pressure between the outer catheter lumen and the inner catheter lumen being greater than or equal to a predetermined threshold value nor wherein the one-way 
Fenton discloses a valved catheter where at least one sidewall opening of the plurality of sidewall openings comprises a one-way valve configured to permit flow of fluid into the inner catheter lumen (fig 4B), wherein the one-way valve is configured to open in response to a differential pressure between the outer catheter lumen and the inner catheter lumen being greater than or equal to a predetermined threshold value (Col.2 ll 3-14) and wherein the one-way valve comprises a flexible flap positioned at the respective sidewall openings (fig 4B).
It would have been obvious to one of ordinary skill in the art, at the time of the effective filing date of the instant application, to modify Ragg such that at least one sidewall opening of the plurality of sidewall openings comprises a one-way valve configured to permit flow of fluid into the inner catheter lumen, wherein the one-way valve is configured to open in response to a differential pressure between the outer catheter lumen and the inner catheter lumen being greater than or equal to a predetermined threshold value and wherein the one-way valve comprises a flexible flap positioned at the respective sidewall openings as taught by Fenton to allow fluid to flow only in a desired direction.
Claim 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ragg (US 2015/0088051).
Regarding claim 25, while Ragg substantially discloses the invention as claimed, it does not disclose wherein the outer catheter is configured to be navigated within cranial vasculature of the patient. It would have been obvious to one of ordinary skill in the art, at the time of the effective filing date of the instant application, to resize the device to be delivered to different regions of the body based on a desired intended use.

Allowable Subject Matter
Claims 14-19 are allowed. Reasons for allowance was given in the action dated 9/10/2021
Claims 10, 22 and 23 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
While closest art Ragg teaches many of the limitations including pumps (¶60) and simultaneous delivery and receiving of fluid (¶64), Ragg teaches those via catheters 1 and 2, NOT catheter 8, which is just a movable cover. The examiner did not find a reason to modify the device of Ragg such that outer catheter 8 is connected to a fluid circulation system/pump in order to deliver (or receive) fluid through the lumen of outer catheter 8.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADLEY JAMES OSINSKI whose telephone number is (571)270-3640. The examiner can normally be reached Monday to Thursday 9AM to 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571)272-3383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/BRADLEY J OSINSKI/Primary Examiner, Art Unit 3783